 In the Matter of AMERICAN BRASS COMPANYandINTERSTATE COPPERAND BRASS WORKERS UNION, AFFILIATED WITH CONFEDERATED-UNIONSOF AMERICAIn the Matter of THE AMERICAN BRASS COMPANYandINTERSTATECOPPER AND BRASS WORKERS UNION, LOCAL #15Cases Nos. 3-R-699 and 3-R-843 respectivelySUPPLEMENTAL DECISIONANDAMENDED CERTIFICATION OF REPRESENTATIVESNovember,28, 1944On November 18, 1944, The American Brass Company, Buffalo, NewYork, herein called the Company, and Interstate Copper and BrassWorkers Union, Local #15, affiliated with Confederated Unions ofAmerica, herein called the Union, filed a joint petition with the Board,wherein the parties requested the consolidation into one appropriateunit, the units more particularly described below, in one of which theUnion had heretofore been certified by the Board as the exclusive rep-resentative for the purposes of collective bargaining.Upon the entire record in the case, the Board makes the followingsupplemental findings of fact which, to the extent that they are in-consistent therewith supersede the findings of fact hereinbefore madein the instant cases. ,SUPPLEMENTAL FINDINGS OF FACTThe parties desire that the Board consolidate into one appropriateunit the following units:, (1) all mill clerical employees (includingmethods, promise, cost, receiving and shipping clerks), testers, andlaboratory employees, but excluding departmental timekeepers, pre-mium clerks, time-study clerks, general office and clerical employees,,confidential secretaries, chief timekeeper, chief clerks in operating de-partments, heads of divisions in the labor relations department, andall other supervisory employees,' and (2) all mill timekeepers, includ-iThe Union was certified on April 11, 1944, as the bargaining representative of theemployees in the unit set forth above(55 N. L. R. B. 245).The employees therein excludedas departmental timekeepers are the same as those hereinafter referred to as mill time-keepers.59 N. L.R. B., No. 125.634 AMERICAN BRASS COMPANY635ing the assistants to the chief timekeeper, but excluding supervisoryemployees.On October 25, 1944, the National Labor Relations Boardissued a Decision and Direction of Election with respect to the em-ployees in the second.2As a result of an election held pursuantthereto on November 14, 1944, the Regional Director certified that amajority of the valid votes were cast for the Union. In view of thejoint request of the parties herein, we find that both groups may ap-propriately constitute a single unit.We find that all mill clerical employees (including methods, prom-ise, cost, receiving and shipping clerks), testers, laboratory employees,and mill timekeepers, including the assistants to the chief timekeeper,of The American Brass Company, Buffalo, New York, but excludingpremium clerks, time-study clerks, general office and clerical em-ployees, confidential secretaries, chief timekeeper, chief clerks in op-erating departments, heads of divisions in the labor relations depart-ment, and all other supervisory employees with authority to, hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.AMENDED CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power, vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10,,of National LaborRelations Board Rules and Regulations-Series 3, as amended,IT Is HEREBY CERTIFIED that Interstate Copper and Brass WorkersUnion, Local #15, affiliated with Confederated Unions of America,has been designated and selected by a majority of the following em-ployees of The American Brass Company, Buffalo, New York : allmill clerical employees (including methods, promise, cost, receivingand shipping clerks), testers, laboratory employees, and mill time-keepers, including the assistants to the chief timekeeper, but excludingpremium clerks, time-study clerks, general office and clerical em-ployees, confidential secretaries, chief timekeeper, chief clerks inoperating departments, heads of divisions in the labor relations de-partment, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and that, pur-suant to Section 9 (a) of the Act, the Interstate Copper and Brass2 38 N L R B 1331. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers Union, Local #15, affiliated with Confederated Unions ofAmerica, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.38 The purposeof the amended certification of representatives is to consolidate into, asingle certification the two groups hereinabove referred to ; while it may be construed as apresent certification of the mill timekeepers, including the assistants to the chief time-keeper,it is not to be construed as a present recertification of the Union with respect to thegroup certifiedon April 11,1944, referred to in footnote 1,supra.